DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauritano  5607247 in view of Garrett et al 4979409.

Lauritano discloses the claimed invention except for the workpiece which is being used to show function of the structure although not part of the invention and Lauritano will be read on the claim structure below and workpiece with be address in the teaching reference below in part B.
1. (Currently amended) A tool for attaching and detaching a rotary body fastened by a nut to an end portion of a rotary shaft, comprising: a socket wrench 50 & 58 which is connected to the nut to operate the nut to rotate; a puller 10 & 22 which is detachably connected to the socket wrench to operate the socket wrench to rotate; a bolt 32 &34 &36 which passes through the puller in a freely retractable manner and is directly connected to the rotary body (How the attachment occurs with the workpiece and direct attachment is the subject matter being taught in part B of the 103 rejection.)
; and a rotation prevention tool 54 & 56 for the puller, wherein, in a rotation prevention state of the puller, the rotary body is detached from the rotary shaft by a loosening operation of the nut resulting from a rotating operation of the socket wrench.

2. (Currently amended) A tool for attaching and detaching a rotary body fastened by a nut to an end portion of a rotary shaft, comprising: a socket wrench 50 &58 which is connected to the nut to operate the nut to rotate; a puller 10 & 22 which is detachably connected to the socket wrench to operate the socket wrench to rotate; a bolt 32 &34 &36  which passes through the puller in a freely retractable manner and directly connected to the rotary body; and a rotation prevention tool for the puller, wherein, in a rotation prevention state 54 & 56 of the puller, the rotary body is fastened to the rotary shaft by a fastening operation of the nut resulting from a rotating operation of  the socket wrench.


3. (Original) A method of attaching and detaching the rotary body to and from the rotary shaft by using the tool for attaching and detaching the rotary body according to claim 1, wherein the socket wrench is coupled to the nut fastened to the rotary shaft, and the rotary body is coupled to the puller assembled to the socket wrench via the bolt to rotate the socket wrench forward and backward while preventing the rotation of the puller, whereby the nut is loosened or fastened to detach or attach the rotary body from or to the rotary shaft. See Figure 2 which show the natural operation of the tool which encompass the method.

4. (Cancelled)

5. (Original) A method of attaching and detaching the rotary body to and from the rotary shaft by using the tool for attaching and detaching the rotary body according to claim 2, wherein the socket wrench is coupled to the nut fastened to the rotary shaft, and the rotary body is coupled to the puller assembled to the socket wrench via the bolt to rotate the socket wrench forward and backward while preventing the rotation of the puller, whereby the nut is loosened or fastened to detach or attach the rotary body from or to the rotary shaft. See Figure 2 which show the natural operation of the tool which encompass the method.


6. (Cancelled)

7. (Original) The method of attaching and detaching the rotary body according to claim 3, wherein the rotary shaft is a crankshaft of an internal combustion engine, and

the rotary body is a flywheel press-fitted to an end portion of the crankshaft. How the attachment occurs with the workpiece and direct attachment is the subject matter being taught in part B of the 103 rejection.

8. (Currently amended) The method of attaching and detaching the rotary body according to claim 5, wherein the rotary shaft is a crankshaft of an internal combustion engine, and the rotary body is a flywheel press-fitted to an end portion of the crankshaft. How the attachment occurs with the workpiece and direct attachment is the subject matter being taught in part B of the 103 rejection.

Lauritano does not teach the direct connection of bolts to a rotary shaft of a crankshaft or workpiece so as to show a method that covers this function. Garret et al 4979409 does teach the aforemention feature.
It was known in the prior art as taught by Garret et al that it would have been obvious at the time of the invention to have used the claimed structure of Lauitano to connect to a crankshaft (see col.3 lines 30-35)  by connecting bolts from the puller 36 as shown in Fig.7 which is a known method which teaches this function being employed with the device of Lauitano which allows the crankshaft and workpiece to be removed yield the predicatable result of workpiece removal. KSR


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 21, 2022